Citation Nr: 0401357	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  03-04 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran retired in July 1993, after 20 years of active 
military service.

This matter is before the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran has been prescribed medication for his 
hypertension for many years.

3.  Even with his hypertension medication, the veteran has 
had multiple diastolic blood pressure readings in the 90 to 
100 range.


CONCLUSION OF LAW

The criteria for a compensable rating of 10 percent for the 
veteran's service-connected hypertension are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3 4.7, 4.10, 4.104, Diagnostic 
Code 7101 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. § 5100 et seq. (West 
2002); 38 C.F.R. § 3.159.  The VCAA, which became law on 
November 9, 2000, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

Here, the RO advised the veteran of the evidence necessary to 
substantiate this claim by various documents such as 
correspondence dated in June 2002, the July 2002 rating 
decision, and the November 2002 Statement of the Case (SOC).  
In essence, these documents described the evidence necessary 
to substantiate this claim, including the applicable 
criteria for a higher disability rating, requested that the 
veteran identify any pertinent evidence, and indicated that 
VA would obtain any such evidence he identified.  Further, 
the correspondence dated in June 2002 specifically referred 
to the VCAA, and specifically informed the veteran of VA's 
enhanced duties to assist and notify pursuant to the VCAA.  
In pertinent part, this correspondence specifically 
identified for the veteran what information and evidence he 
was responsible for, to include providing names, dates, and 
approximate time periods relating to any medical records or 
other relevant evidence that might be available, and he was 
informed of the responsibilities of VA in obtaining any 
evidence that was identified.  Therefore, the Board finds 
that the veteran was notified and aware of the evidence 
needed to substantiate this claim and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.  
See Generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Regarding VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim, it does not 
appear that the veteran has indicated the existence of any 
pertinent evidence that has not been obtained or requested by 
the RO. Moreover, the RO accorded the veteran an examination 
in relation to this claim, and he has not indicated that the 
disability has increased in severity since the last 
examination.  Thus, the Board concludes that the duty to 
assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  The veteran essentially contends that medication 
is required to control his service-connected hypertension, 
and, as such, he is entitled to a schedular rating of 10 
percent under Diagnostic Code 7101.  He maintains that his 
medication is necessary to keep his diastolic pressure below 
100, and his systolic pressure below 160.

Service connection was established for hypertension by an 
August 2001 rating decision, evaluated as noncompensable 
(zero percent disabling) effective September 3, 1998.  
Thereafter, in November 2001, he requested increased ratings 
for various service-connected disabilities, including his 
hypertension.  By a July 2002 rating decision, the RO, in 
part, confirmed and continued the noncompensable rating for 
the veteran's hypertension.  The veteran submitted a Notice 
of Disagreement with respect to this rating decision, 
contending that a higher rating was warranted.

The veteran's service medical records reflect that in July 
1990 he had elevated blood pressure readings of 150/120 
(systolic/diastolic). 140/100, and 130/100.  Further, there 
are additional findings in the service medical records where 
the diastolic blood pressure readings were in the 90s.  
However, there does not appear to be an in-service diagnosis 
of hypertension, and his blood pressure was 120/60 on his 
February 1993 retirement examination.  Nevertheless, on a 
concurrent Report of Medical History he stated that he had 
experienced high or low blood pressure, and that his blood 
pressure would increase every time he had problems with his 
back.

On a December 1993 VA Persian Gulf Registry Examination, the 
veteran's blood pressure was 122/80.  Subsequent records note 
blood pressure readings of 122/88 in April 1994, 122/65 and 
125/77 in May 1994, 136/80 in August 1994, 126/88 in October 
1994, and 130/80 in November 1994.

Post-service medical records, apparently beginning in 
February 1995, show diagnoses of hypertension, for which 
medication was prescribed.

Medical records dated in July 1995 note blood pressure 
readings of 133/82 and 115/85, while August 1995 records show 
a blood pressure reading of 136/82.

An August 1995 VA general medical examination noted a blood 
pressure reading of 120/80.

Subsequent medical records show blood pressure readings of 
124/82 in January 1996, 134/84 in May 1996, 140/86 in 
December 1996, 118/79 in September 1997, 136/95 in October 
1997, 126/87 in January 1998, 134/87 in February 1998, 119/74 
in May 1998, 149/90 in August 1998, 138/85 in December 1998, 
128/86 in February 1999, 132/77 in April 1999, 143/96 in 
August 1999, 132/93 in October 1999, 141/87 and 148/85 in 
January 2000, 133/73 in March 2000, 131/84 and 111/78 in 
April 2000, 129/88 in August 2000, 140/93 in October 2000, 
and 134/91 in January 2001.

On a June 2001 VA hypertension examination, the examiner 
noted that the veteran's records were not available, but that 
when he was in the service he was occasionally told that his 
blood pressure would be high but frequently it was normal.  
Moreover, he was purportedly started on medication in 1993, 
and had been on it ever since because his pressure remained 
high.  On this examination, his blood pressure was noted as 
being 140/90, 138/90, and 142/90.  The examiner concluded 
that the veteran had essential hypertension that was under 
control.  Further, the examiner did not think the veteran had 
any significant coronary artery disease, no angina, 
congestive heart failure, and no myocardial infarction.

Subsequent medical records show blood pressure readings of 
115/75 in October 2001, 141/97 in January 2002, 134/93 in 
March 2002, and 128/90 in April 2002.

On an April 2002 VA joints examination, the veteran's blood 
pressure was noted as 154/100.  Further, diagnoses included 
hypertension, and the examiner stated that the hypertension 
appeared to be under fairly poor control.

The most recent medical records show blood pressure readings 
of 141/84 in September 2002, and 148/89 in November 2002.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Diagnostic Code 7101 provides that a 10 percent disability 
rating is warranted when the diastolic pressure is 
predominantly 100 or more; the systolic pressure is 
predominantly 160 or more; or the minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent disability rating is warranted when the 
diastolic pressure is predominantly 110 or more, or the 
systolic pressure predominantly is 200 or more.  A 40 percent 
rating is warranted for diastolic pressure predominantly 120 
or more, with moderately severe symptoms.  A 60 percent 
rating is warranted where diastolic pressure is 130 or more 
with severe symptoms.  Note 1 provides that hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
For the purposes of this section, the term hypertension means 
that the diastolic blood pressure is predominantly 90 mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 mm. or greater 
with a diastolic blood pressure of less than 90 mm.  Note 2 
states: Evaluate hypertension due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type, 
as part of the condition causing it rather than by a separate 
evaluation.  38 C.F.R. § 4.104.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).


Analysis.  In the instant case, the Board finds that the 
veteran is entitled to a compensable rating of no more than 
10 percent for his service-connected hypertension.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Here, the record reflects that the veteran's blood pressure 
readings do not show that diastolic pressure is predominantly 
100 or more, nor systolic pressure is predominantly 160 or 
more.  Nevertheless, the record clearly shows that he has 
been prescribed medication for this disability for many 
years.  As such, it appears that he does require continuous 
medication for control of his hypertension.  Moreover, even 
with his medication, the record indicates multiple readings 
of diastolic pressure in the 90s, as well as a diastolic 
pressure reading of 100 on the April 2002 VA joints 
examination.  There were also in-service findings of 
diastolic pressure of 100 or more.  However, there are also 
diastolic blood pressure readings ranging from the 60 to 80s 
range.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

Resolving all benefit of the doubt in favor of the veteran, 
the Board finds that he more nearly approximates the criteria 
of an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  Consequently, he is entitled to a compensable 
rating of 10 percent under Diagnostic Code 7101.  38 C.F.R. 
§§ 4.3, 4.7.

As the benefit of the doubt doctrine was necessary for the 
veteran to be entitled to a compensable rating of 10 percent 
under Diagnostic Code 7101, it appears axiomatic that a 
higher rating would not be warranted.  Moreover, there does 
not appear to be any post-service blood pressure readings 
showing diastolic pressure is predominantly 110 or more, nor 
systolic pressure is predominantly 200 or more.  In short, he 
does not meet or nearly approximate the criteria for a 
schedular rating in excess of 10 percent for his service-
connected hypertension.

The Board also concurs with the RO's determination that the 
veteran's hypertension does not warrant consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1).  
Simply put, the record does not show that this disability has 
resulted in frequent periods of hospitalization, nor marked 
interference with employment.  Consequently, the veteran's 
service-connected hypertension does not present such an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards.

For the reasons stated above, the Board concludes that the 
veteran's service-connected hypertension warrants a 
compensable rating of no more than 10 percent.







ORDER

Entitlement to a 10 percent rating for hypertension is 
granted, subject to the law and regulations applicable to the 
payment of monetary benefits.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



